Title: From John Adams to James Burgh, 28 December 1774
From: Adams, John
To: Burgh, James


     
      Sir
      Braintree Decr. 28. 1774
     
     I have had the Honour of receiving from you a most valuable desirable Present, in two Volumes of Political Disquisitions. The very polite and obliging manner, in which this Present was conveyed to me, demands my gratefull Acknowledgements: But the Present itself is invaluable.
     I cannot but think those Disquisitions, the best Service, that a Citizen, could render to his Country, at this great and dangerous Crisis, when the British Empire Seems ripe for Destruction, and tottering on the Brink of a Precipice. If any Thing can possibly open the Eyes of the Nation and excite it to exert itself, it must be such a sight of its Danger, and of the imperceptible Steps, by which it ascended to its present hazardous Height to it.
     I have contributed Somewhat to make the Disquisitions more known and attended to in several Parts of America, and they are held in as high Estimation by all my Friends as they are by me, and the more they are read the more eagerly and generally they are sought for.
     We have pleased ourselves in America, with Hopes, that the Publication of those Disquisitions, the Exertions of the remaining other Friends of Virtue and Freedom in England, together with the Union of Sentiment and Conduct of America, which appears by the Proceedings of the Congress at Phyladelphia, would have had their full operation and Effect upon the Nation, during this Fall and Winter, while the People were canvassing for Elections, and that in Spight of Bribery, Some alteration in the House of Commons for the better might have been made. But the Sudden Dissolution of Parlia­ment and the impatient Summons for a new Election, have blasted all these Hopes. We now see plainly, that every Trick and Artifice of sharpers, Gamblers and Horse Jockies is to be played off against the cause of Liberty in England and America: and that no Hopes are to be left for Either but in the sword.
     We are in this Province sir, at the Brink of a civil War. Our Alva Gage, with his fifteen Mandamous Councillors, are Shutt up in Boston, afraid to Stir, afraid of their own shades, protected with a Dozen Regiments of Regular soldiers, and strong Fortifications, in the Town, but never moving out of it. We have No Council, No House, No Legislature, No Executive. Not a Court of Justice, has sat Since the Month of September. Not a Debt can be recoverd, nor a Trespass rebufed nor a Criminal of any Kind, brought to Punishment.
     What the Ministry will do next, is uncertain—inforce the Act for altering our Govt. they cannot. All the Regiments upon the Establishment would not do it. For juries will not serve, nor Represent. Whatever Alva and his Troops may think of it, it has required great Caution and Delicacy in the Conduct of Affairs, to prevent their Destruction. For my own Part I have bent my chief Attention to prevent a Rupture, and to impress my Friends with the Importance of preventing it. Not that I think the Lives of 5 or 10 thousand Men, tho my own should be one of them, would not be very profitably Spent, in obtaining a Restoration of our Liberties. But because I knew, that those Lives would never go unrevenged, and it would be vain ever to hope for a Reconciliation with great Britain afterwards. Britains would not easily forgive the Destruction of their Brethren, I am absolutely certain that New England men never would that of theirs. Nor would any Part of America ever forget or forgive, the destruction of one New England man in this Cause. The Death of 4 or 5 Persons, the most obscure, and inconsiderable that could have been found upon the Continent, on the 5th March 1770 has never yet been forgiven by any Part of America. What then would be the Consequence of a Battle in which, many Thousands must fall of the best Blood, the best Families, Fortunes, Abilities and moral Characters in the Country?
     America, never will Submit to the Claims of Parliament and Administration. New England alone has 200,000 fighting Men. And all in a Militia, established by Law, not exact soldiers, but all used to Arms.
    